Case 4:19-mj-01964 Document 1 Filed on 10/03/19 in TXSD Page 1 of 4

United States District Court So
Violation Notice SET-/S

fiolation Number Officer Name (Print) Officer No.

6655936 | A2evAcn,FY 139!

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Jate ang Time of Offense (mmiddiyyyy) | Offense Charged = CFR Fe 0 State Code

SAA fio) ~ Iolo | tase 113 (5)

&f Offense MEF Lo hus STO Pp

P00). MolcompE ) lboasTovy Tx, 27

Offense Description: Factual Basis for Charge ¢ f HAZMAT 9
ASSAGQLT wITHiY MARITinE
4 wn oo, (5 Simece
CEPR OPA Juhi3 Oi cTion ASSAY T
DEFENDANT INFORMATION J Phone: (83,2) O} 5 OF /

 

 

 

 

a= fw

 

 

 

 

 

8 9€69S99

—_

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Last Name First Name MA.
Adams CECT L S$

Straet Address
L277 Fra $2% 4P?TH YoY

sity . — State Zip Code ‘ Déte of Birth middfyyyy)
WE psTeh- |X | 77539

Drivers License No. COL 5] O.L. State | Social Security No.

oot T15/ 1X | Y6327077

Rest G Juvenile} Sex ffir O Female | Ha BE AZ He iglt 130

VEHICLE VIN: cMVa

 

 

 

 

 

 

  
  
  
  
 
 

 

 

 

fag No. State Year ,| Make/Model PASS 5 | Color
SYN \ th wl LYA-
OA iff BOX AIS CHECKED, YOu fo IF Box B IS CHECKED, ybu MUST
< UST APPEAR IN COURT. see PAY AMOUNT INDICATED BELO!
ow INSTRUCTIONS (on tack of yeliow copy) OR APPEAR IN COURT.
SEE INSTRUCTIONS (on back of yeflow
©
b> $
z
©
gi PAY THIS AMOUNT —
RQ
S YOU RT DATE
(If no court appearance date }: n, you will be notified af your appearance date by mail.)
eAoourt Address Date (mmidd/yyyy)
—_
= Time (hh:mm)}
Oo

 

 

My signature signifies that | have received a copy of this violation notice. It is not an admission of guilt.

| promise to appear for the hearing atthe time nd place ins! (A. tal collateral due.
X Defendant Signature

(Rev. 09/2015) Original - CVB Copy e oad
Case 4:19-mj-01964 Document 1 Filed on 10/03/19 in TXSD Page 2 of 4

STATEMENT OF PROBABLE CAUSE
(For issyance of an arrest warrant or summons)

4

| state that on OF MAY 2017 _ white exercising my duties as <
sw enforcement officer in thd G47 Tite PA District of _7A KAS
YA Potrac MER rol Fiz )) o- An
AS3ager witrelt TOPE JoAus go
Lie Vr MedreA & Ole TE IL C49 7615.
we 2 $TieaT ton  2@iivdace) Fik¥e
“Fol ale AAms, was

Be 7ivi Vaohoe hey? Ue chiang $ cubs (ne
LT Byszardeks Vine (FHE ARCO , Tite
“it in Ailfnp7 Ee) Te Caen
AVAMS , Ar atid et Pe PrAs ADAMS
CRABREN CHE YieTim Ceopewen
im in THE anes aX? pinsire sy)
tim Pach wri) 5, Apprtotimarécy
Feerp info a Badls i ftaz 1) Biavdnes,

, . aon

~

   
     

$2 A0AmMs THasse tins The viezim
re Bosr.) PFHE bus THE ie be ERE Val Tine
ae OF Pern ar wv be AIAMS €ECOGVE
PERE vie Tie 4 DHE HECK ARES.
Cftunsprnw nin To GET @fF Tie

Bus é spor? [ite (-niten if _ Te pours.

 

Tas foregoing statement is based upon:

<{ my personal observation We my personal investigation
information supplied to me from my fellow officer's observation
other (explain above)

Nwos-d

on

 

 

an - i ,

Snes on Le roe ©
RS Date (mmi/dd/yyyy) Offidér's Signature
So fy
—_ Nu

fable cause has been stated for the issuance of a warrant.
=

tuted on:

 

Date (mm/dd/yyyy) U.S. Magistrate Judge

eZMAT = Hazardous material Involved in incident; PASS = 9 or more passenger vehicle;
«1. = Commercial drivers license; CMV = Commercial vehicle involved in incidant
Case 4:19-mj-01964 Document 1 Filed on 10/03/19 in TXSD Page 3 of 4

c€-€b 6L02/0L/90 NVOS AAD

<

United States District Court —2 =="
Violation Notice TU

Violation Number Officer Name (Print) Officer No.

7602192 Lametel! 13480

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Oate and Time of Offense (mmddyy) | Cffense Charged NCTFR oUSC  C State Code

05/ae/9g WoZ {38 CFR |. A\xLyir)

Place of Offense Camnrx~e en CarK rel

Reda. ireleembe fivd. Heusken Tr FId

Offense Description: Factual Basis for Charge HAZMAT a

Drsocdacty Comduot

 

 

 

 

 

C6L2092

 

 

 

 

DEFENDANT INFORMATION | Phone: ( )

Last N First Name M.1.
f sy wr S ts. |Cect\ S,

 

 

 

 

 

 

 

Street Address

At Panag ce Calle
City State Zip Code Date of Birth (mmidd/yyyy)
Dithiasern ire | #4984 loi rryass
Drivers License No. COL OF D.L. State | Social Security No.

 

 

 

 

YER AF -0F4|
Adu 0 Juvenile! Sex Taste C Female ay Eyes SY, Weight

VEHICLE VIN: CMV oO
Tag No. State Year | Make/Model PASS 0D |Color

 

 

 

 

 

 

 

 

 

 

 

A YF BOX A IS CHECKED, You|B C1 IF BOX B IS CHECKED, YOU MUST
MUST APPEAR IN COURT. see PAY AMOUNT INDICATED BELOW

INSTRUCTIONS (on back of yellow copy}. OR APPEAR IN COURT.
SEE INSTRUCTIONS (on back of yatow copy).

$ —__—_—_—___ Forfeiture Amount
+ $30 Processing Fee

PAY THiS AMOUNT—| $ Total Collateral Due

 

 

YOUR COURT DATE

(Hf no court appearance date is shown, you will be notified of your appearance date by mail.)

Court Address Date (mmvddiyyyy)

Time (hh:mm)

 

 

My signature signifies that | have received a copy of this violation notice. Itis not an admission of guilt.
| promise to appear for the hearing at the,tyme and place instfugted Ar pay the total callatera! due.

X Defendant Signature & = a :

(Rev. 09/2015) Onginal - CVB Copy
Case 4:19-mj-01964 Document 1 Filed on 10/03/19 in TXSD Page 4 of 4

ce:€b 6L02/0L/90 NVOS SAD

STATEMENT OF PROBABLE CAUSE yg
(For issuance of an arrest warrant or summons)

tstatethaton Qi MAY Ao 14 white exercising, my duties as a

Texa

law enforcement officer in ay diuc “\, District of
Sul eck la ey SMe deuce

wd Lak. dee QO Subj Cee
Ate 44 ON ee S Aer5€ by TaualrFQc
wale. dhegeleive Stink-< were  beees
ete eetes, Yor bee tea)
- f f ’ ~

Gert oe 7 1 Ages be idee Yar ass, "

"
L
~—

S eel

 

 

 
   
 

ele eele Wand alse bench) a a
dO ake Ve !

   
   

  
   

 

+e

hs pects
ale Eft ee. (e-4 4 tlie Cb Are TeGus 4
dcileen tetidt rs hs hele det adh havre 5
“dy, ex jh ae tug” Dud: cif eve Altern, ive

? latte, Le veitys. + a Nec mH 7 Cfo 5
te Jaleed,

 

—_

 

 

 

 

 

 

 

The foregoing statement is based upon:
my personal observation >my personal investigation
information supplied to me from my fellow officer's observation
other (explain above}

| declare under penalty of perjury that the information which | have set forth above and on
the face of this violation notice is true and correct to the best of my ee

oA | | cid AE

”

Date (mm/dd/yyyy) Officer's Signature.“

Executed on:

 

Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mm/dd/yyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material Involved in incident: PASS = 9 or more passenger vehicle;
CDL = Commercial drivers license; CMV = Commercial vehicle involved in incident
